Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 25 January 2022 wherein: claims 2 and 6-8 are amended; claim 1 is canceled; claims 2-8 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (page 4), filed 25 January 2022, with respect to claims 2-8 have been fully considered and are persuasive.  The rejection of 27 October 2021 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claims 6-7, the limitation “means for performing functions” has been interpreted as corresponding to a processor (Applicant’s specification, par. [0114]) and equivalents thereof.


Allowable Subject Matter
Claims 2-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 2, the cited prior art does not expressly disclose or suggest using the first and second count measurements and a ratio of the first X-ray tube current level to the second X-ray tube current level to determine a deadtime of the pixelated detector; and determining the pileup correction factor based upon the determine deadtime of the pixelated detector and a pileup model appropriate to a response of the pixelated detector to pileup events.
Daerr (US 2020/0319121 A1) discloses a method of correcting the output from pixel detectors within a pixelated detector of an imaging X-ray system (CT imaging system), comprising: determining a pileup correction factor based on count measurements obtained at two different X-ray tube current levels; and applying the pileup correction factor to pixel detector count measurements obtained while imaging an object to obtain pixel detector counts corrected for pileup effects (par. [0008], [0031], fig. 1).
While methods of correcting the output from pixel detectors within a pixelated detector of an imaging X-ray system were generally known in the art, as were adjusting X-ray tube currents and correcting for pileup, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method for pileup correction.
Accordingly, claim 2 is allowed.

Regarding claims 3-8, the claims are allowed due to their dependence on claim 2.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884